                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

  MICKA MARTIN,                    )
                                   )
                Plaintiff,         )
                                   )
       v.                          )               CIVIL ACTION NO. 5:18-cv-252(MTT)
                                   )
                                   )
  MONROE COUNTY, et al.,           )
                                   )
                                   )
                Defendants.        )
___________________________________)

                                          ORDER

       The Defendants jointly move to dismiss the Plaintiff’s claims against Defendant

Monroe County, to dismiss the state law claims against all Defendants in their official

capacities, and to substitute Sheriff Shackelford for former Sheriff Bittick on the official-

capacity claims against former Sheriff Bittick. For the following reasons, Defendant

Monroe County’s motion to dismiss (Doc. 18) is GRANTED, and all claims against it are

DISMISSED with prejudice. The other Defendants’ motion to dismiss (Doc. 18) is

DENIED.

                                     I. BACKGROUND

       Plaintiff Micka Martin brings this suit following an alleged beating by William

Jackson, a Deputy of the Monroe County Sheriff’s Department. Doc. 1. According to

the Plaintiff, she was arrested and brought to the Monroe County jail by Jackson. Id. ¶

18. She was highly intoxicated and placed in handcuffs. Id. ¶ 19. Then, following a

verbal altercation, Jackson shoved her into a wall and slapped, punched, kicked, and

elbowed her, injuring the Plaintiff’s face and head. Id. ¶¶ 20-21. Defendants Brown and

Lopez, employees of the Sheriff’s Department, allegedly helped Jackson put the Plaintiff
in a full-body restraint, but did not intervene in Jackson’s beating of her. Id. ¶¶ 9, 10,

22. According to the Plaintiff, a jail officer attempted to restrain Defendant Jackson, but

Brown prevented him from doing so. Id. ¶ 23. Following the beating, the Plaintiff

alleges she was denied medical care by Defendant Prescott, who is a nurse, and by

other jail staff, which worsened her injuries. Id. ¶¶ 24-25.

        The Plaintiff brings the following claims under 42 U.S.C. § 1983: use of excessive

force, in violation of the Fourth and Fourteenth Amendments, by Defendants Jackson,

Brown, and Lopez (Id. ¶¶ 31-35); deprivation of medical treatment by all Defendants (Id.

¶ 41); and failure to train and promulgation of policies, customs, and procedures

causing the excessive force and deprivation of medical care, against Defendant Monroe

County and Defendant Bittick, the Sheriff of Monroe County (Id. ¶¶ 7, 46). She also

brings state law claims against Monroe County and Bittick for negligent retention (Id. ¶

49); against Jackson for battery (Id. ¶ 51); and against Jackson, Brown, Lopez, and

unidentified defendants for negligence (Id. ¶ 55). She requests punitive damages

against Jackson, Brown, and Lopez, and she claims entitlement to attorney’s fees under

42 U.S.C. § 1988. Id. ¶¶ 60, 62. Apparently, all claims against the individual

Defendants are brought in both their individual and official capacities. 1 Id. ¶ 17.

                                            II. DISCUSSION

        A. Standard

        The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Fed. R. Civ. P. 12(b)(6), a complaint must


1  The Plaintiff has also moved to amend her complaint. Doc. 23. That motion is pending. If it is granted,
it would not affect the disposition of the claims at issue in this motion, since the changes to the complaint
primarily concern new claims against Sheriff Shackelford. See generally Doc. 23-1.

                                                         -2-
contain sufficient factual matter to “‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “At the motion to dismiss stage, all well-pleaded facts are

accepted as true, and the reasonable inferences therefrom are construed in the light

most favorable to the plaintiff.” Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006) (quotation marks and citation omitted). However, “where the well-

pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “[C]onclusory

allegations, unwarranted deductions of facts or legal conclusions masquerading as facts

will not prevent dismissal.” Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188

(11th Cir. 2002). The complaint must “give the defendant fair notice of what the ... claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (internal quotation

marks and citation omitted). Where there are dispositive issues of law, a court may

dismiss a claim regardless of the alleged facts. Marshall Cty. Bd. of Educ. v. Marshall

Cty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993).

       B. Analysis

               1. Claims against Monroe County

       Defendant Monroe County argues it should be dismissed because it is not

responsible for the actions of the Monroe County Sheriff’s Office. Doc. 18-1 at 3. It

argues the sheriff’s office and the county are different, independent constitutional

entities. Id. at 3-4. Further, Monroe County argues, counties in Georgia do not have

control over sheriff’s offices. Id. The Court agrees.




                                                   -3-
       As the Plaintiff notes in her response, counties may be sued under § 1983 for

their constitutional violations. Doc. 20 at 2; Knight v. Miami-Dade Cty., 856 F.3d 795,

819 (11th Cir. 2017) (citing Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658, 690 (1978)). To establish that a county carried out a constitutional violation, “a

plaintiff ‘must identify either (1) an officially promulgated county policy or (2) an unofficial

custom or practice of the county shown through the repeated acts of a final policymaker

for the county.’” Id. (quoting Grech v. Clayton Cty., 335 F.3d 1326, 1329 (11th Cir.

2003)). Unless an official county policy exists, the plaintiff “must show that the county

has authority and responsibility over the governmental function in issue and must also

identify those officials who speak with final policymaking authority for that local

governmental entity.” Id. (quotation marks and citation omitted). On the other hand,

“[counties] can never be liable under § 1983 for the acts of those whom the local

government has no authority to control.” Turquitt v. Jefferson Cty., 137 F.3d 1285, 1292

(11th Cir. 1998). Whether an official is acting as a policymaker for the State or for the

county depends on the function the official is serving and “on the definition of the

official's functions under relevant state law.” McMillian v. Monroe Cty., 520 U.S. 781,

785-86 (1997) (citation omitted).

       A sheriff’s office is an independent entity not subject to the control of the county

in which it is located. Bd. of Comm'rs of Spalding Cty. v. Stewart, 284 Ga. 573, 574,

668 S.E.2d 644, 645 (2008) (citation omitted) (upholding an injunction preventing county

from interfering in the provision of medical care); see Manders v. Lee, 338 F.3d 1304,

1322 (11th Cir. 2003) (en banc); Lake v. Skelton, 840 F.3d 1334, 1339 (11th Cir. 2016),

cert. denied, 138 S. Ct. 1549 (2018). County officials outside the sheriff’s office do not,

therefore, make policy for the sheriff’s office. The Plaintiff has no meaningful response


                                                  -4-
to this argument. See Doc. 20 at 2-3. Accordingly, Defendant Monroe County’s motion

to dismiss (Doc. 18) is GRANTED.

              2. State law claims against the individual Defendants

       The Defendants assert that the state law claims against the Defendants in their

official capacities should be dismissed for failure to provide ante litem notice. Doc. 18-1

at 3. Georgia courts have held that O.C.G.A. § 36-11-1, which requires notice to

counties within one year of the date a cause of action accrues, applies to sheriffs when

sued in their official capacities. Davis v. Morrison, 344 Ga. App. 527, 532, 810 S.E.2d

649, 653 (2018); Columbia Cty. v. Branton, 304 Ga. App. 149, 151, 695 S.E.2d 674,

677 (2010), overruled in part on other grounds by Harrison v. McAfee, 338 Ga. App.

393, 788 S.E.2d 872 (2016); see also Cameron v. Lang, 274 Ga. 122, 126, 549 S.E.2d

341, 346 (2001) (“Suits against public employees in their official capacities are in reality

suits against the state and, therefore, involve sovereign immunity.” (quotation marks

omitted)) (citation omitted).

       The Defendants argue that the Plaintiff sent ante litem notice to the county

officials, but not to the sheriff’s office. Doc. 18-1 at 5. The Defendants cite to a recent

Georgia Court of Appeals case in which the court upheld a grant of summary judgment

to the sheriff because the Plaintiff had failed to provide ante litem notice as required by

O.C.G.A. § 36-11-1. Id. (citing Davis, 344 Ga. App. at 532, 810 S.E.2d at 653). In that

case, despite the fact that the plaintiff had provided such notice to the county, the court

held the claims against the sheriff were barred by the plaintiff’s failure to provide notice

to the sheriff. Davis, 344 Ga. App. at 531-32, 810 S.E.2d at 653.

       The Plaintiff responds by arguing that the Georgia Court of Appeals in Davis

misapplied its own precedent. Doc. 20 at 4-6. Specifically, the Plaintiff argues that the


                                                 -5-
Davis court relied on Columbia County v. Branton, 304 Ga. App. 149, 695 S.E.2d 274

(2010), and Columbia County does not actually support the outcome in Davis. Id. The

Plaintiff also argues that the holding of Davis is illogical: if a suit against the sheriff in his

official capacity really is a suit against the county, the Plaintiff reasons, notice to the

county should count for notice to the sheriff. Id. at 6. Similarly, the Plaintiff argues that

deficiency in ante litem notice to the sheriff should not bar suit against the other

defendants in their official capacities. Id. at 7-8.

       Those arguments all lack merit but need not be addressed in detail because the

Plaintiff argues, and the Defendant does not dispute, that the sheriff’s attorney,

Benjamin Vaughn, received actual notice. Docs. 20 at 7; 21 at 5-7.

       The Georgia Supreme Court has held that claims may be presented to a county

attorney to satisfy O.C.G.A. § 36-11-1. Croy v. Whitfield Cty., 301 Ga. 380, 384-86, 801

S.E.2d 892, 896-97 (2017). Furthermore, that attorney need not be an in-house county

attorney, since an outside lawyer owes the same duties of loyalty and diligence to the

county as an in-house one. Croy, 301 Ga. 380 at 385, 801 S.E.2d at 896. Given that

the ante litem notice at issue here described “tortuous conduct occurring at the Monroe

County Jail . . . the result of a beating administered by Sgt. William Jackson of the

Monroe County Sheriff's Office,” the sheriff’s office had adequate notice, through its

attorney, of the claims against it. Doc. 1-2 at 1. The Defendants have no meaningful

response to that argument. See Doc. 21 at 5-6. Accordingly, the Defendants have not

demonstrated their entitlement to have the Plaintiff’s claims dismissed for failure to

provide ante litem notice.




                                                   -6-
               3. Substitution of Defendant Shackelford for Defendant Bittick

       The Defendants argue that the current sheriff, Al Shackelford, should be

automatically substituted for Defendant Bittick, the former sheriff, on all official-capacity

claims against Bittick. Doc. 18-1 at 6. The Plaintiff agrees. Doc. 20 at 8. Pursuant to

Rule 25(d) of the Federal Rules of Civil Procedure, Defendant Shackelford is substituted

for Sheriff Bittick on all official-capacity claims against Sheriff Bittick.

                                       III. CONCLUSION

       For the reasons stated, Defendant Monroe County’s motion to dismiss (Doc. 18)

is GRANTED, and all claims against it are DISMISSED with prejudice. The other

Defendants’ motion to dismiss (Doc. 18) is DENIED. Sheriff Shackelford is substituted

for former Sheriff Bittick on all official-capacity claims against former Sheriff Bittick. The

parties make no reference to the claims against former Sheriff Bittick in his individual

capacity, and those claims remain pending.

       SO ORDERED, this 13th day of December, 2018.

                                                     S/ Marc T. Treadwell
                                                     MARC T. TREADWELL, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                   -7-
